TERMINATION AMENDMENT

TO THE

PEP BOYS - MANNY, MOE & JACK PENSION PLAN

 

WHEREAS, The Pep Boys - Manny, Moe & Jack (the "Company") sponsors The Pep Boys
- Manny, Moe & Jack Pension Plan (the "Plan"), which was frozen to new hires
after February 1, 1992 and frozen for all purposes on December 31, 1996, and
which was most recently amended and restated effective as of January 1, 2010;
and

WHEREAS, Article VII of the Plan gives the Company the authority to amend the
Plan at any time, and to terminate the Plan at any time; and

WHEREAS, on June 15, 2011, the Board of Directors of the Company approved the
termination of the Plan and directed the Benefits Plan Committee (the
"Committee") to take, or cause to be taken, all such actions as may be
necessary, desirable and appropriate, in connection with the termination; and

WHEREAS, the Committee wishes to amend the Plan to reflect the Plan's
termination, add a temporary lump sum benefit, and make clarifying, conforming,
and other changes as necessary in connection with the Plan termination.

NOW, THEREFORE, BE IT RESOLVED THAT, the Plan is amended as follows, generally
effective as of December 31, 2011, except as otherwise provided herein:



 1.  The Preamble is amended by adding the following new paragraph to the end
     thereof to read as follows:

     Anything in the Plan implying ongoing participation, recognition of
     compensation, service, or reemployment for Plan purposes, or forfeiture of
     benefits, is not applicable after the December 31, 1996 freeze date. The
     Plan is terminated effective as of December 31, 2011.

 2.  Section 2.1, the definition of Actuarial Equivalent(ce) or Actuarially
     Equivalent, in subsection (e) the clause "notwithstanding any other Plan
     provision to the contrary" is deleted, and subsections (b) and (c) are
     amended and restated effective January 1, 2011 to read as follows:

     (b) For purposes of any lump sum distribution that is made to any
     Participant on or after January 1, 1998, the Actuarial Equivalent value for
     such lump sum distribution shall be determined by using the annual interest
     rate on 30-year Treasury securities, as specified by the Commissioner, that
     is in effect for the month of November which precedes the applicable Plan
     Year (the "stability period") in which the lump sum distribution is made,
     and by using the applicable mortality table under section 417(e)(3) of the
     Code and Treas. Reg. section 1.417(e)-1(d)(2). The Actuarial Equivalent
     value of a lump distribution that is payable to a Former Participant prior
     to Early Retirement Date, shall be the Actuarial Equivalent value of the
     benefit determined as of Normal Retirement Date (using the applicable
     30-year Treasury security rate). For purposes of any lump sum distribution
     that is made on or after January 1, 2008 and on or before the Plan
     Termination Date (or on or before, for purposes of Section 13.7(i), the
     first anniversary of the Plan Termination Date), the Actuarial Equivalent
     single-sum value of a single life annuity with 120 payments guaranteed
     shall be determined using the annual interest rate specified under section
     417(e)(3) of the Code, in effect for the month of November preceding the
     first day of the Plan Year in which the lump sum distribution is made, and
     by using the applicable morality table under section 417(e)(3)(B) of the
     Code. For purposes of any lump sum distribution that is made after the Plan
     Termination Date (or after, for purposes of Section 13.7(i), the first
     anniversary of the Plan Termination Date), the Actuarial Equivalent
     single-sum value of a single life annuity with 120 payments guaranteed
     shall be determined using the annual interest rate specified under section
     417(e)(3) of the Code, in effect for the month of August preceding the
     first day of the Plan Year in which the lump sum distribution is made, and
     by using the applicable morality table under section 417(e)(3)(B) of the
     Code.

     (c) For periods prior to January 1, 2007, except as provided in the
     following paragraph, for conversions under Section 4.6(b), for optional
     forms paid according to Section 4.6(e), early retirement under Section 4.3,
     disability under Section 4.4, deferred retirement under Sections 4.2,
     deferred commencement under Section 4.9, conversions with respect to
     annuity payments made pursuant to qualified domestic relations orders, and
     adjustments under Sections 9.4 and 9.4A(b)(2)(B)(i)(B), the UP-1994 Table
     of Mortality at 7 1/2 percent interest, shall be used. For purposes of
     establishing present value for Top-Heavy determinations, interest at 7 1/2
     percent shall be used and the UP-1994 Table of Mortality.

     Effective January 1, 2007, for conversions under Section 4.6(b), for
     optional forms paid according to Section 4.6(e), early retirement under
     Section 4.3, disability under Section 4.4, deferred retirement under
     Sections 4.2, deferred commencement under Section 4.9, conversions with
     respect to annuity payments made pursuant to qualified domestic relations
     orders, and adjustments under Sections 9.4 and 9.4A(b)(2)(B)(i)(B), the
     UP-1994 Mortality Table projected to 2002 using Scale AA (blended 50% male,
     50% female; without adjustment collar) at 7 1/2 percent interest, shall be
     used. Notwithstanding the foregoing, the benefit determined under this
     paragraph shall not be less than the benefit determined under the first
     paragraph of this subsection (c). For purposes of establishing present
     value for Top-Heavy determinations, interest at 7 1/2 percent and the
     UP-1994 Mortality Table projected to 2002 using Scale AA (blended 50% male,
     50% female; without adjustment collar)) shall be used.

 3.  In Section 2.1, the definition of Early Retirement Age is amended and
     restated effective January 1, 2011 to read as follows:

     Early Retirement Age

     means the date on which a Participant or Former Participant has attained
     age 55.

     

 4.  In Section 2.1, the definition of Early Retirement Date is amended and
     restated effective January 1, 2011 to read as follows:

     Early Retirement Date

     means the first day of any month on or following attainment of his Early
     Retirement Age.

     

 5.  Section 2.1 is amended by adding the following new definition:

     Plan Termination Date

     means December 31, 2011, the date of the termination of this Plan.

     

 6.  Section 2.2 is amended and restated to read as follows:

     2.2 Construction. The masculine gender, where appearing in this Plan, shall
     be deemed to include the feminine gender, unless the context clearly
     indicates to the contrary. Titles of sections are inserted for convenience
     and shall not affect the meaning or construction of the Plan. The insurance
     company shall be substituted for the Employer and the Administrative
     Committee with respect to all powers, actions, and decisions after the
     purchase of the Group Annuity Contract following the Plan Termination Date.

 7.  Section 4.1, on Normal Retirement, shall be amended by deleting the second
     full paragraph thereof effective January 1, 2011, relating to suspension of
     benefits upon reemployment.
 8.  Section 4.5 is amended and restated to read as follows:

     Section 4.5 Termination Benefit. A Participant who Terminates his
     employment with a vested interest in his Accrued Annual Pension shall be
     eligible to receive his benefit in accordance with Section 4.1 (Normal
     Retirement), or as of the first day of any month on or after attainment of
     age 55, in accordance with Section 4.3 (Early Retirement), or, if and to
     the extent applicable, as provided under Section 4.6(e)(5) (Limited Plan
     Termination Distribution Provisions).

 9.  After the flush language that follows Section 4.6(e)(4), a new Section
     4.6(e)(5) is added to the Plan to read as follows:

     (5) Limited Plan Termination Distribution Provisions. This Section
     4.6(e)(5) shall not apply to any Distributee who is already in pay status
     prior to the commencement of the Plan Termination Election Period provided
     below.

     (A) Plan Termination Distribution Options. As of the Plan Termination Date,
     any Participant or Former Participant whose benefits have not commenced
     shall be permitted to elect (even if such Participant has not Terminated),
     during the Plan Termination Election Period, one of the forms of payment
     listed below. Applicable notices and information shall be provided in
     accordance with Section 4.6(c) (Notice and Information to Participants),
     with the timing modified as necessary to reflect the Plan Termination
     Election Period.

     (i) A lump sum distribution that is Actuarially Equivalent to such
     Participant's or Former Participant's Accrued Annual Pension payable as a
     single life annuity with payments guaranteed for 120 months as of such
     Participant's or Former Participant's Normal Retirement Date, in lieu of
     the Normal Annual Pension otherwise payable under this Article IV. Except
     as provided in Section 4.11(f) (regarding cash-out of small benefits
     following Plan termination), any election of a lump sum by a married
     Participant or married Former Participant shall require spousal consent in
     accordance with Section 4.6(d) (Election and Revocation of Spouse's
     Annuities), including consent of an Alternate Payee under a shared payment
     qualified domestic relations order under which benefits have not commenced.
     Distribution of a lump sum shall be in complete satisfaction of the
     Participant's or Former Participant's right to benefits under the Plan, and
     no other benefits shall thereafter be payable to or on behalf of such
     Participant or Former Participant from the Plan.

     (ii) If such Participant or Former Participant is or will be at least age
     55 as of the proposed distribution date following the Plan Termination
     Election Period, a Limited Immediate Annuity in any applicable automatic or
     optional form of payment as provided in Sections 4.6(a) (Single
     Participants), 4.6(b) (Married Participants), or 4.6(e) (Optional Forms),
     in accordance with 4.6(d) (Election and Revocation of Spouse's Annuities).

     (iii) If such Participant or Former Participant is not or will not be at
     least age 55 as of the proposed distribution date following the Plan
     Termination Election Period, a Limited Immediate Annuity in one of the
     following forms of payment:

     (x) if such Participant or Former Participant is unmarried, the life
     annuity with payments guaranteed for 120 months, as provided in Section
     4.6(a); or

     (y) if such Participant or Former Participant is married, a qualified joint
     and 50% survivor annuity as provided in Section 4.6(b), or a 75% joint and
     survivor annuity as provided in 4.6(e)(3).

     (iv) A deferred benefit, commencing to the Participant or Former
     Participant as provided under Section 4.1 (Normal Retirement), Section 4.2
     (Deferred Retirement), Section 4.3 (Early Retirement), Section 4.5
     (Termination Benefit), or Section 4.11(f) (regarding cash-out of small
     benefits following Plan termination), provided that the Participant is not
     required to have a Termination; or, if applicable, under Section 4.4
     (Disability Retirement), in all cases as provided under the Plan until the
     Group Annuity Contract is purchased, if applicable, and thereafter under
     the Group Annuity Contract.

     (B) Death Prior to Annuity Starting Date. Elections under Section 4.6,
     including the election of a lump sum, shall be null and void if the
     Participant or Former Participant dies before such Participant's or Former
     Participant's Annuity Starting Date. In such event, if the Participant or
     Former Participant was married, survivor benefits can be payable to an
     eligible Surviving Spouse under Section 4.7 (Death Prior to the Annuity
     Starting Date).

     (C) No Election. If, prior to the end of the Plan Termination Election
     Period, any Participant or Former Participant cannot be located, or any
     Surviving Spouse or Alternate Payee cannot be located or is unknown, or if
     for any other reason any otherwise eligible Distributee fails to make an
     election under Section 4.6(e)(5)(A) during the Plan Termination Election
     Period, such election shall not thereafter be available to such individual,
     and Section 4.6(e)(5)(A)(iv) (Deferred Benefit) shall apply as the default.

     (D) Definitions. The following shall apply in place of or in addition to
     other applicable Plan provisions, as required by context:

     Annuity Starting Date

     for Distributees who elect a lump sum distribution shall be the date on
     which the Participant's or Former Participant's (or other Distributee's)
     benefit is paid as a lump sum or for Distributees who elect a Limited
     Immediate Annuity shall be the date as of which the first monthly benefit
     is payable.

     

     Group Annuity Contract

     means a terminally funded, paid-up group annuity contract that the Plan
     purchases from an insurance company to provide retirement benefits
     following the Plan termination.

     

     Limited Immediate Annuity

     means an annuity that is the Actuarial Equivalent of the Participant's or
     Former Participant's Accrued Annual Pension payable as a single life
     annuity with payments guaranteed for 120 months as of such Participant's or
     Former Participant's Normal Retirement Date, commencing as of the Annuity
     Starting Date and payable as soon as administratively possible following
     the Plan Termination Election Period, in the form elected by the
     Participant or Former Participant under Section 4.6(e)(5)(A)(ii) (At or
     After Age 55) or Section 4.6(e)(5)(A)(iii) (Before Age 55), even if the
     Participant has not Terminated or met the age and service requirements for
     commencement of benefits as in effect prior to the Plan Termination Date
     and, if applicable, further adjusted for commencement before the
     Participant's or Former Participant's Early Retirement Date using the same
     Actuarial Equivalence factors as are used under Section 4.3 (Early
     Retirement).

     

     Plan Termination Election Period

     means the period that begins as soon as administratively possible after the
     end of the Pension Benefit Guaranty Corporation's standard termination
     notice review period, as determined by the Administrative Committee and as
     specified in the applicable election forms; provided, however, that the
     Annuity Starting Date shall be no more than 180 days after the Participant
     or Former Participant is supplied with the notice and information as
     provided in Section 4.6(c) (Notice and Information to Participants).

     

 10. Section 4.7 is amended and restated to read as follows:

     4.7 Death Prior to the Annuity Starting Date. If a Participant or Former
     Participant dies prior to the Annuity Starting Date, and such Participant
     or Former Participant is married, a death benefit may be payable to the
     Surviving Spouse under the circumstances described below, subject to
     Section 4.11(c) (regarding cash-out of small benefits) or Section 4.11(f)
     (regarding cash-out of small benefits following Plan termination), if
     applicable. Nothing in this Plan shall require payment of benefits for 120
     months, or payment under any other Plan provision, if an unmarried
     Participant or an unmarried Former Participant (or a Participant or Former
     Participant whose marital status is unknown) dies prior to his Annuity
     Starting Date.

     (a) On the death of a vested Participant or Former Participant who has
     reached his Early Retirement Date, his Spouse shall, if his Spouse has
     survived him and they have been married through the one-year period ending
     on the date of death, be entitled to receive a monthly benefit equal to
     one-half (1/2) of the Participant's Accrued Annual Pension or Normal Annual
     Pension, payable as an Actuarially Equivalent qualified joint and 50%
     survivor annuity set forth in Section 4.6(b) as of the Participant's or
     Former Participant's Normal Retirement Date. This benefit is payable as
     early as the first of the month following the Participant's or Former
     Participant's death, and is reduced for early payment, if applicable, in
     accordance with Section 4.3 (Early Retirement).

     (b) On the death of a vested Participant or Former Participant who has not
     reached his Early Retirement Date, but who is entitled to a vested interest
     in his Accrued Annual Pension, his Spouse shall, if his Spouse has survived
     him and they have been married through the one-year period ending on the
     date of death, be entitled to receive a monthly benefit equal to one-half
     (1/2) of the Participant's Accrued Annual Pension payable as an Actuarially
     Equivalent qualified joint and 50% survivor annuity set forth in Section
     4.6(b) as of the Participant's or Former Participant's Normal Retirement
     Date. This benefit is payable as early as the Participant's or Former
     Participant's Early Retirement Date, and is reduced for early payment, if
     applicable, in accordance with Section 4.3 (Early Retirement).

     (c) A Participant's or Former Participant's Surviving Spouse shall have the
     right to elect to defer payment of the Spouse's survivor benefit until the
     date the Participant would have reached his Normal Retirement Date, had he
     lived, calculated as provided under Sections 4.7(a) or (b), as of the
     Surviving Spouse's Annuity Starting Date.

     (d) If during the election period under Section 4.6(c) (Notice and
     Information to Participants), or the Plan Termination Election Period, if
     applicable, the Participant or Former Participant had elected the 75% joint
     and survivor annuity, and such Participant or Former Participant dies
     within such election period but prior to such Participant's or Former
     Participant's Annuity Starting Date, the pre-retirement survivor annuity
     under this Section 4.6 shall be calculated based upon the 75% survivor
     percentage that was elected by such Participant.

     (e) Any Surviving Spouse whose benefits did not commence prior to the Plan
     Termination Election Period may elect to have the survivor benefit
     otherwise payable under this Section 4.7 paid instead as:

     (1) an Actuarial Equivalent lump sum, or

     (2) an Actuarial Equivalent immediate annuity.

     The limitations provided in Section 4.6(e)(5)(B) (Death Prior to Annuity
     Starting Date) and Section 4.6(e)(5)(C) (No Election), apply to Surviving
     Spouses under this Section 4.7(e), except that if the Surviving Spouse
     fails to make an election under this Section 4.7(e) during the Plan
     Termination Election Period, such Surviving Spouse shall receive the
     survivor annuity that would have been payable without regard to this
     Section 4.7(e), payable as a deferred benefit from the Plan or the Group
     Annuity Contract, if applicable.

 11. Section 4.11 is amended and restated to read as follows:

     4.11 Cash-Out of Small Benefits.

     (a) Prior to the Plan Termination Election Period, if the Actuarial
     Equivalent of a Participant's or Former Participant's vested Accrued Annual
     Pension or Normal Annual Pension, payable as a single life annuity with
     payments guaranteed for 120 months at Normal Retirement Date, does not
     exceed $1,000, such benefit shall be paid in a single sum as soon as
     practicable after the Participant's Termination. A distribution pursuant to
     this Section 4.11(a) shall not require the consent of the Participant or
     the consent of his Spouse, and annuity forms of payment shall not be
     available.

     (b) Prior to the Plan Termination Election Period, a Participant who
     Terminates for any reason other than death shall be eligible for a
     voluntary single sum payment of the Actuarial Equivalent of his vested
     Accrued Annual Pension or Normal Annual Pension, payable as a single life
     annuity with payments guaranteed for 120 months at such Participant's
     Normal Retirement Date, if such Actuarial Equivalent is more than $1,000,
     but equal to or less than $5,000, determined as of the Participant's date
     of Termination, and such Participant shall be eligible to elect to receive
     such payment as settlement of all liabilities of the Plan in connection
     with the Participant, provided that such payment is made no later than the
     last day of the Plan Year following the Plan Year in which the
     Participant's Termination occurred. A distribution pursuant to this Section
     4.11(b) shall not require the consent of the Participant's Spouse.

     (c) Prior to the Plan Termination Election Period, the Actuarial Equivalent
     of the Spouse's death benefit payable to the Surviving Spouse of a
     Participant or Former Participant as of such Participant's or Former
     Participant's Normal Retirement Date pursuant to Section 4.7 shall be
     distributed to such Surviving Spouse as a single sum as soon as practicable
     following the Participant's or Former Participant's death if such Actuarial
     Equivalent is $5,000 or less. A distribution pursuant to this Section
     4.11(c) shall not require the consent of the Surviving Spouse, and the
     annuity form of payment shall not be available.

     (d) Prior to the Plan Termination Election Period, if a Participant has
     attained his Normal Retirement Age and the Actuarial Equivalent of the
     vested Accrued Annual Pension or Normal Annual Pension payable as a single
     life annuity with payments guaranteed for 120 months, does not exceed
     $5,000 as of the Annuity Starting Date, such Actuarial Equivalent shall be
     paid in a single sum as soon as administratively practicable following the
     later of the Participant's Termination or attainment of Normal Retirement
     Age. A distribution pursuant to this Section 4.11(d) shall not require the
     consent of the Participant or the consent of his Spouse, and annuity forms
     of payment shall not be available.

     (e) A Participant who has a zero vested interest in his Accrued Annual
     Pension shall be deemed to have received a distribution of his Accrued
     Annual Pension immediately upon his Termination of employment.

     (f) Effective for distributions made following the Plan Termination
     Election Period, if the Actuarial Equivalent of the vested Accrued Annual
     Pension or Normal Annual Pension payable as a single life annuity with
     payments guaranteed for 120 months at the Participant's or Former
     Participant's Normal Retirement Date, or the Actuarial Equivalent of the
     benefit payable to any other Distributee, is $5,000 or less as of the
     applicable Annuity Starting Date under the Plan or the Group Annuity
     Contract, such benefit shall be payable with such Participant's, Former
     Participant's, or other Distributee's written consent in a single sum as
     settlement of all liabilities under the Plan, even if such Participant has
     not Terminated. Any distribution payable pursuant to this Section 4.11(f)
     shall not require spousal consent, and annuity forms of payment shall not
     be available. If such Participant, Former Participant, or other Distributee
     does not consent to such distribution during the Plan Termination Election
     Period or any later applicable election period under the Plan or the Group
     Annuity Contract in accordance with Section 4.6(c) (Notice and Information
     to Participants), such benefit shall remain in the Plan (or the Group
     Annuity Contract, if applicable) until such consent is received or until
     such benefit is required to be distributed under Sections 4.9 or 4.9A
     (regarding required beginning date), or any other applicable Plan
     provision.

 12. Section 4.13 is amended and restated to read as follows:

     4.13 Payments to an Alternate Payee.

     (a) Payments to an Alternate Payee pursuant to a qualified domestic
     relations order under section 414(p) of the Code shall not be made prior to
     the date that the Participant or Former Participant has reached or would
     have reached his earliest Early Retirement Date under the Plan, except as
     provided in Sections 4.13(b) and (c) (below).

     (b) Prior to the Plan Termination Election Period, in the event that the
     Actuarial Equivalent single sum value of the benefit payable to an
     Alternate Payee as of the Participant's or Former Participant's Normal
     Retirement Date pursuant to a qualified domestic relations order under
     section 414(p) of the Code does not exceed $5,000, such amount shall be
     paid to such Alternate Payee in a single sum as soon as practicable
     following the Administrative Committee's receipt of the order and
     verification of its status as a qualified domestic relations order under
     section 414(p) of the Code, and annuity forms of payment shall not be
     available.

     (c) Any Alternate Payee whose benefits did not commence prior to the Plan
     Termination Election Period and whose benefits are payable under a separate
     interest qualified domestic relations order, may elect to have the benefit
     otherwise payable under such qualified domestic relations order paid
     instead as:

     (1) an Actuarial Equivalent lump sum, or

     (2) an Actuarial Equivalent immediate annuity,

     based on the Alternate Payee's benefit payable as of the Participant's
     Normal Retirement Date, subject to the terms of such qualified domestic
     relations order, and the provisions in Section 4.6(e)(5).

     The limitations provided in Section 4.6(e)(5)(B) (Death Prior to Annuity
     Starting Date) and Section 4.6(e)(5)(C) (No Election), apply to Alternate
     Payees under this Section 4.13(c), except that if the Alternate Payee fails
     to make an election under this Section 4.13(c) during the Plan Termination
     Election Period, such Alternate Payee shall receive the benefit that would
     have been payable under the qualified domestic relations order without
     regard to this Section 4.13(c), payable as a deferred benefit from the Plan
     or the Group Annuity Contract, if applicable, subject to Section 4.11(f)
     (regarding cash-out of small benefits following Plan termination).

 13. Section 9.5 is amended and restated to read as follows:

     9.5 Suspension of Benefits on Reemployment.

     The Plan's suspension of benefits provisions shall not apply on or after
     the Plan Termination Date.

 14. Section 11.1 is amended and restated effective January 1, 2011 to read as
     follows:

     11.1 Mandatory Commencement of Benefits. Notwithstanding any provision of
     this Plan to the contrary, payment of benefits under this Plan shall
     commence upon the written election of a Participant or Former Participant
     not later than sixty days after the close of the Plan Year in which the
     latest of the following events occurs: (a) the Participant attains Normal
     Retirement Date; (b) the tenth anniversary of the Plan Year in which the
     Participant commenced participation in the Plan; or (c) the Termination of
     the Participant's service with the Employer; provided, however, that a
     failure to apply for benefits shall be deemed to be an election to defer
     commencement, except as provided in Sections 4.9 and 4.9A (regarding
     required beginning date) or Section 11.5 (Inability to Locate Payee).

 15. In order to continue to set forth the provisions of the Plan in a single
     document, changes made by this Amendment may be incorporated into a working
     copy of the Plan. Any numbering and cross reference corrections to reflect
     this amendment, or appropriate changes to conform other provisions of the
     Plan to the changes made by this amendment, shall be made to the Plan as
     necessary for consistency if this amendment is incorporated into a working
     copy of the Plan. This Amendment is hereby adopted subject to the condition
     that the Plan, as so amended, shall continue to be a tax-qualified
     retirement plan, within the meaning of Sections 401(a) and 501(a) of the
     Internal Revenue Code of 1986, as amended ("Code"). Notwithstanding
     anything herein to the contrary (i) if the Internal Revenue Service does
     not approve all or any portion of this Amendment, or determines that the
     Amendment adversely affects the Plan's qualified status, said portion of
     this Amendment (or, in the latter case, this Amendment in its entirety)
     shall be deemed voidable; (ii) in the event that the proposed termination
     of the Plan is revoked by the Company, or if the Pension Benefit Guaranty
     Corporation ("PBGC") issues a notice of noncompliance in connection with
     the proposed termination of the Plan that is not subsequently revoked by
     the PBGC, no distributions shall be made and no other actions relating to
     the Plan termination shall be taken solely as a result of this Amendment;
     and (iii) the provisions of this Amendment that are effective January 1,
     2011 (which do not relate to the Plan termination) shall take effect even
     if the proposed termination of the Plan is revoked by the Company or the
     PBGC issues a notice of noncompliance, except as provided in (i).

[SIGNATURE PAGE FOLLOWS]

The Pep Boys - Manny, Moe & Jack, intending to be legally bound, has caused this
Amendment to The Pep Boys - Manny, Moe & Jack Pension Plan to be executed by a
duly authorized member of the Benefits Plan Committee, on this 16th day of
November, 2011.

 

/s/ THE PEP BOYS - MANNY, MOE & JACK

 